J-S37026-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

ANDREW SAINT LODGE

                        Appellant                  No. 2014 MDA 2013


          Appeal from the PCRA Order entered November 4, 2013
             In the Court of Common Pleas of Dauphin County
             Criminal Division at No: CP-22-CR-0003084-2008


BEFORE: LAZARUS, STABILE, and MUSMANNO, JJ.

JUDGMENT ORDER BY STABILE, J.:                FILED NOVEMBER 05, 2014

     Appellant, Andrew Saint Lodge, appeals from the November 4, 2013

order of the Court of Common Pleas of Dauphin County dismissing his

petition pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-46. Upon review, we affirm.

     Previously, on September 29, 2014, this panel remanded this matter

to the PCRA court for a determination of whether the Appellant received

notice of the PCRA court’s Pa.R.A.P. 1925(b) order.    We observed in that

memorandum that the PCRA court did not address Appellant’s motion to file

a concise statement of errors nunc pro tunc.       We deemed the remand

necessary in order to determine whether the PCRA court was correct in

asserting that Appellant waived all of his assertions of error for failure to

comply with the PCRA court’s Rule 1925(b) order.
J-S37026-14



      In response to that remand, the PCRA court supplemented the certified

record with its May 22, 2014 order denying Appellant’s motion to file a Rule

1925(b) statement nunc pro tunc. In its order, the PCRA court noted that

Appellant “failed to establish extraordinary circumstances which warrant

such relief.”   Order, 5/22/14.   In addition, on October 9, 2014, Appellant

filed a document titled “Formal Notice of Concession.”    In that document,

Appellant concedes he received the PCRA court’s Pa.R.A.P. 1925(b) order.

Formal Notice of Concession, 10/9/14, at 2.

      In light of the PCRA court’s May 22, 2014 order and Appellant’s

subsequent concession, we conclude, as did the PCRA court, that Appellant

has waived all of the issues he seeks to raise on appeal.          Pa.R.A.P.

1925(b)(4)(vii). We therefore affirm the PCRA court’s order.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/5/2014




                                     -2-